Determination confirmed, with fifty dollars costs and disbursements. All concur, except Dowling, J., who dissents and votes for annulling the determination in the following memorandum: The findings and *818determination of the Authority are not supported by any substantial evidence as required by section 1296 of the Civil Practice Act. The determination, therefore, should be annulled and the proceedings should be dismissed. (Matter of Konopka v. Bruckman, 290 N. Y. 777; People v. Rankin, 92 Misc. 62, 75.) (Proceeding to review the determination of the State Liquor Authority which revoked petitioners’ restaurant liquor license.) Present — Cunningham, P. J., Taylor, Dowling, Harris and McCurn, JJ.